NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT

GEORGE EASTERLY,                            )
                                            )
              Appellant,                    )
                                            )
v.                                          )         Case No. 2D16-4606
                                            )
STATE OF FLORIDA,                           )
                                            )
              Appellee.                     )
                                            )

Opinion filed March 16, 2018.

Appeal from the Circuit Court for Collier
County; Frederick R. Hardt, Judge.

Mary Elizabeth Fitzgibbons, Orlando, for
Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Wendy Buffington,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.


              Affirmed.


KELLY, LUCAS, and BADALAMENTI, JJ., Concur.